Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
	

Claims 1-3, 17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seo et al., USPGPUB 2018/0189571 (hereinafter “Seo”).

Regarding claim 1, Seo discloses an apparatus for identifying video content, the apparatus (Fig. 2, ¶¶ [51]-[52]) comprising:
a memory  (220) storing one or more instructions; and
at least one processor (210) configured to execute the one or more instructions to:
receive video content (Fig. 1, S120);
detect biometric features of characters in the video content; identify the characters based on the detected biometric features (S110, S130);
identify the video content based on the identity of the characters (S140); and
output a content identifier of the video content based on the identity of the video content (S140). See detailed explanations in ¶¶ [53]-[127]. Further explanation in Figs. 9 and 10, ¶¶ [128]-[142].
Regarding claim 2, Seo discloses wherein the at least one processor is further configured to execute the one or more instructions to:
extract a first frame from the video content; detect biometric features included in the first frame (See analysis for claim 1);
identify the video content based on the biometric features included in the first frame (See analysis for claim 1); and
when the video content is not identifiable based on the biometric features included in the first frame, extract a second frame from the video content, detect biometric features included in the second frame, and identify the video content based on the detected biometric features included in the second frame (¶¶ [118]-[119]).
Regarding claim 3, Seo further discloses wherein the at least one processor is further configured to execute the one or more instructions to:
person-specific biometric feature stored in a person-specific biometric feature database (¶¶ [53], [66]); and
identify the video content based on the identified characters being matched with a character list stored in a content-specific character database (¶¶ [53], [66]).
Regarding claim 17, Seo further discloses wherein the at least one processor is further configured to execute the one or more instructions to update the content-specific character database based on at least one of the detected biometric features, the person-specific biometric feature database, or the content identifier of the video content (Fig. 3, ¶¶ [48], [53]).



The method of claim 19 recites similar features as those of the apparatus of claim 1, effectuating the same, therefore, is rejected by the same analysis.

Computer program codes of claim 20 effectuating the method of claims 19 is rejected by the same analysis.
  
Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., USPGPUB 2008/0059522 (hereinafter “Li”).

Regarding claim 18, Li discloses an apparatus (Fig. 6, ¶¶ [39]-[42]) for updating a biometric feature database, the apparatus comprising:
a memory (220, 230) storing one or more instructions; and
at least one processor (210) configured to execute the one or more instructions (Fig. 1) to:
receive video content (15);
detect biometric features of characters in the video content (40);
identify the characters based on the detected biometric features (40, 25); and
update the biometric feature database based on the detected biometric features and a result of identifying the characters (50). ¶¶ [27]-[28]. See further details in Figs. 4 and 5 examples per ¶¶ [37]-[38.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 


Claims 4-7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Shibata et al., USPGPUB 2009/0248681 (hereinafter “Shibata”).

Regarding claim 4 Seo is not explicit in storing a biometric feature detected in the video content, by which a character has not been identified, in a content-specific non-identified biometric feature database by matching the biometric feature with the content identifier of the video content.

However, Shibata discloses a method and system for content management (Abstract) using database management system principles where FIG. 3 exemplifies a user database 52. In the user database 52, a user name, an F code, and a significant item are registered in association with each other. A horizontal row in FIG. 3 represents a single record, and each record defines the association among the user name, the F code, and the significant item. A record ID is assigned to each record. In the "significant item," an item of data included in metadata is stored. The "significant item" denotes an item of metadata (metadata item) which the user identified with the F code emphasizes when classifying the acquired content. The "significant item" is previously registered in the user database. In the embodiment, the "F code" corresponds to a user identifier for identifying the user of the content. It is noted that a record with a user name of "unidentified" is a record for managing as a whole contents of which users cannot be identified. The aforementioned content database 50 includes a content table intended to as a whole manage contents of which users cannot be identified (¶ [54]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seo with Shibata’s teachings in order to take advantage of well-known database management techniques and build additional tables for unidentified characters and content for future reference/ identification.

Claim 5 is rejected by the same analysis as claim 4, as the unidentified content and users are associated in a database table and assigned database field/ record/ table identification for future retrievals (Shibata: Figs 2 and 3).
Regarding claim 6, the system of Seo and Shibata discloses storing biometric features detected in the video content (Seo: Fig. 1, S100), by which no characters have been identified (Seo: S130), in a content-specific non-identified biometric feature database by matching different types of biometric features corresponding to a same person with each other (As analyzed with respect to claim 4, Shibata: ¶ [53]).
Claim 7 is rejected by the same analysis as claim 4 as Seo further teaches identifying characters/ content through machine learning (¶¶ [7], [118]).

Claim 9-16 are directed to the operations of a database storing identified/ non-identified features and/ or content. These features are analyzed in claim 4 with respect to Shibata, therefore, these claims are rejected by the same analysis.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seo, in view of Shibata, further in view of Dwelly et al., USPGPUB 2010/0321229 (hereinafter “Dwelly”).

Regarding claim 8, the system of Seo and Shibata is not explicit in:
classifying the biometric features on a per person basis based on different types of biometric features corresponding to a same person; and
applying weights corresponding to the types of the biometric features.
However, Dwelly discloses a method and system for identifying persons (Abstract) by:
classifying the biometric features on a per person basis based on different types of biometric features corresponding to a same person (¶¶ [4], [32]); and
applying weights corresponding to the types of the biometric features (¶¶ [4], [32]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Seo and Shibata with Dwelly’s teachings in order to improve the accuracy of recognition process.

Conclusion

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure. Applicants are required, under 37 CFR § 1.111 (c), to consider these references fully when responding to this Office Action.

Kim et al., USPGPUB 2016/0080830: ¶ [88]
Hagen et al., USPGPUB 2016/0162729: Figs. 1, 2 and corresponding descriptions


Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R MARANDI whose telephone number is (571)270-1843.  The examiner can normally be reached on Monday-Friday 8-7 ET flex.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R MARANDI/Primary Examiner, Art Unit 2421